THE COURT
(SPRAGUE, District Judge),
ruled that by the maritime law, it was part of the maritime contract that the owners should be liable for the care of the seamen from sickness or disability arising in this perilous service, and that they were also bound to return them home. This was an implied point of the contract of shipment, as binding as though it were written, and the seaman’s wages still continued on during the •period of the sickness. Even if he was separated from the vessel by mutual consent to be left in a foreign port, the owners in such case were bound to pay the three months extra wages, two months of which should be paid to the seaman. In this case he decreed to libelant his wages due when the vessel left him at Liverpool, his wages up to the time of his arrival home, and the necessary expenses for medical aid in Liverpool, deducting the amount he may have earned on his return voyage in another vessel